                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No. 7:18-CV-00125-D

JERRY McKOY,                     )
                                 )
                    Plaintiff,   )
                                 )
                    v.           )                    ORDER FOR PAYMENT OF
                                 )                    ATTORNEY FEES UNDER THE
                 1
ANDREW SAUL,                     )                    EQUAL ACCESS TO JUSTICE ACT
Commissioner of Social Security, )
                                 )
                    Defendant.   )
~~~~~~~~~~~~~~-)

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,500.00, in full satisfaction of any and all claims arising under the Equal Access to

Justice Act, 28 U.S.C. § 2412. Plaintiff will also be reimbursed $400 in costs for the filing fees

from the Treasury Judgment Fund. If the award to Plaintiff is not subject to the Treasury Offset

Program, payment will be made by check payable to Plaintiffs counsel, George C. Piemonte, of

Martin, Jones and Piemonte and mailed to his office at 4601 Charlotte Park Drive, Ste. 390,

Charlotte, NC 28217, in accordance with Plaintiffs assignment to his attorney of his right to

payment of attorney's fees under the Equal Access to Justice Act.

       SO ORDERED this __I _ _ day of August, 2019




1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the'
office of Commissioner of Social Security).
